DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frescaline et al. (US 2007/0058319, IDS Document).
Regarding Claim 17, Frescaline discloses an overvoltage protection assembly (Figures 1-4) comprising: at least one overvoltage subassembly (Figure 3) including: 
a first frame portion and an opposed second frame portion (frame/housing portion on the side, Figure 3); 
one or more insulators mounted between the first frame portion and the opposed second frame portion (comprising 39, Figure 3); 
a first support mount mounted to the first frame portion and a second support mount mounted to the second frame portion (comprising left and right 36, 40, Figure 3); 
a pair of opposed electrodes (comprising 31, 34 and 32, 34, Figure 3) including a first electrode mounted in the first support mount and a second electrode mounted in the second support mount (31, 34 mounted in the left 36, 40 and 32, 34mounted in the right 36, 40,Figure 3); 
wherein the first electrode extends from the first support mount and the second electrode extends from the second support mount (31, 34 extends from the left mount portion 36, 40 and 32, 32 extends from the right mount portion 36, 40, Figure 3) to approach each other at an incident angle, arriving at a gap, (34 and 34 converge to form a gap, near the location of trigger electrode 41, Figure 3) and wherein the first electrode and the second electrode each have electrode tips diverging from the gap at a second angle, and are each constructed from a unitary conductive element (tip portion of 34 diverge from the gap region, and 34 is a conductive rod, Figure 3).
Regarding Claim 20 Frescaline discloses the overvoltage protection assembly of Claim 17, wherein the unitary conductive element used to construct the first electrode comprises a cylindrical conductive element (34, 34 comprises conductive rod, Figure 3, Paragraphs…).
Regarding Claim 21 Frescaline discloses the overvoltage protection assembly of Claim 20, wherein the first electrode has a circular cross-sectional area approximately equal to that of the cylindrical conductive element (Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Frescaline et al. (US 2007/0058319) in view of Hansson et al. (US 6,084,759).
Regarding Claim 22, Frescaline does not disclose the overvoltage protection assembly of Claim 17, wherein the at least one overvoltage subassembly includes a plurality of overvoltage subassemblies in parallel with each other.
Hansson discloses an overvoltage assembly comprising plurality of overvoltage subassemblies in parallel with each other (a plurality of spark gaps comprising 304, 305 formed between two conductors in Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional overvoltage subassemblies in the overvoltage protection assembly of Frescaline to increase the surge protection capability and as taught by Hansson.
Allowable Subject Matter
Claims 1-16 allowed.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 1, Frescaline discloses an overvoltage protection assembly (Figures 1-4) comprising: at least one overvoltage subassembly (Figure 3) including: 
a first electrode (comprising 31, 34, Figure 3), and a second electrode positioned opposed to the first electrode (comprising 32, 34), the first electrode comprising a unitary conductive element (34, Figure 3)and including: a base portion at a first end (lower portion of 34, Figure 3); 
an electrode tip portion at a second end opposite the base portion (upper portion of 34, Figure 3), the electrode tip portion having an angled surface formed in the unitary conductive element (tip portion angled from the gap region, Figure 3); and 
a gap forming portion between the base portion and the electrode tip portion (gap region near 41, Figure 3), the gap forming portion having an arc surface and an arc forming location (arc surface and arc forming location in the gap region, Figure 3, Paragraph 88); wherein: 
the arc surface of the first electrode is oriented toward the second electrode (arc surface of 34, 31 oriented toward the arc surface of 34, 32, Figure 3). 
Frescaline does not disclose that the arc surface being formed into a side of the unitary conductive element and the arc forming location at an end of the arc surface adjacent the angled surface and a cross-sectional area of the first electrode in the gap forming portion is smaller than a cross-sectional area of the first electrode located in the base portion, in combination with the other recited elements of Claim 1, therefore allowable. Claims 2-9 depend from Claim 1.
Regarding Claim 10, Frescaline discloses an electrode (Figures 1-4) comprising a cylindrical conductive element constructed from a first conductive material having a first melting point (comprising rod 31, 34 having a melting point, Figure 3) and a second conductive material having a second melting point (comprising 32, 34 having a melting point, Figure 3), the electrode including: 
a base portion at a first end of the electrode (base portion at a lower end of 34); an electrode tip portion at a second end of the electrode opposite the base portion (tip portion of 34 at a upper portion of 34), the electrode tip portion having an angled surface (tip portion angled from the narrow/gap region); 
a gap forming portion between the base portion and the electrode tip portion (gap/narrow portion between the left and right 34 near 41 ends, Figure 3), the gap forming portion having an arc surface formed into a side of the cylindrical conductive element and an arc forming location at an end of the arc surface adjacent the angled surface (arc surface in the gap region formed into a side toward 43, Figure 3, Paragraph 88). 
Frescaline does not disclose the arc surface formed into a side of the cylindrical conductive element and the arc forming location at an end of the arc surface adjacent the angled surface a narrowed region positioned at least partially within the gap forming portion and on an opposite side of the cylindrical conductive element; wherein a smallest cross-sectional area of the electrode in the gap forming portion is formed at a location along the narrowed region and between the base portion and the arc forming location, in combination with the other recited elements of Claim10, therefore allowable. Claims 11-16 depend from Claim 10.
Regarding Claim 18, Frescaline does not disclose the overvoltage protection assembly of Claim 17, wherein the first electrode has a narrowed region positioned on an opposite side from the gap, wherein a cross-sectional area of the first electrode at a location within the narrowed region is smaller than a cross-sectional area in a base portion of the first electrode mounted to the first support mount.
Claim 19 depend from Claim 18. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. English et al. (US 4,037,266) discloses a spark gap assembly comprising a spark gap having various cross sectional area in the gap region than other region of the electrodes forming the spark gap (Figures 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 8/02/2022